Case 1-17-45570-nhl   Doc 147   Filed 02/20/19   Entered 02/20/19 13:55:51
             Case 1-17-45570-nhl                                Doc 147                Filed 02/20/19                     Entered 02/20/19 13:55:51




In re Voras Enterprise Inc.                                                                    Case No. 17-45570
      Debtor                                                                          Reporting Period:       January-19

                         SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

     Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
     or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
     ACTUAL” column must equal the sum of the fhree bank account columns. Attach copies of the bank statements and the cash disbursements journal.
     The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
     attached for each account. [See MOR-1 (CON’T)]

                                                                                                   BANK ACCOUNTS
                                                                    OPER                        TAX                      OTHER             CURRENT MONTH
                                                                                                                                          ACTUAL (TOTAL OF
     ACCOUNT NUMBER (LAST 4)
                                                                                                                                            ALL ACCOUNTS)
     CASH BEGINNING OF MONTH                               $          91,777.83
     RECEIPTS
     CASH SALES
     ACCOUNTS RECEIVABLE -                                 $                     -
     PREPETITION
     ACCOUNTS RECEIVABLE -                                 $         105,398.00
     POSTPETITION
     LOANS AND ADVANCES
     SALE OF ASSETS
     OTHER (ATTACH LIST)
     TRANSFERS (FROM DIP ACCTS)
       TOTAL RECEIPTS                                      $         105,398.00
     DISBURSEMENTS
     NET PAYROLL
     PAYROLL TAXES
     SALES, USE, & OTHER TAXES
     INVENTORY PURCHASES
     SECURED/ RENTAL/ LEASES
     INSURANCE                                             $                     -
     ADMINISTRATIVE
     SELLING
     OTHER (ATTACH LIST)*                                  $          14,717.57
     OWNER DRAW *
     TRANSFERS (TO DIP ACCTS)
     PROFESSIONAL FEES
     U.S. TRUSTEE QUARTERLY FEES                           $                     -
     COURT COSTS
     TOTAL DISBURSEMENTS                                   $          14,717.57

     NET CASH FLOW                                         $          90,680.43
     (RECEIPTS LESS DISBURSEMENTS)

     CASH – END OF MONTH                                   $         182,458.26
     * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE
     * SEE ATTACHMENT


                                THE FOLLOWING SECTION MUST BE COMPLETED
     DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

     TOTAL DISBURSEMENTS                                                                         14,717.57
       LESS: TRANSFERS TO OTHER DEBTOR IN
     POSSESSION ACCOUNTS                                                                                   -
       PLUS: ESTATE DISBURSEMENTS MADE BY                                                                   -

     OUTSIDE SOURCES (i.e. from escrow accounts)
     TOTAL DISBURSEMENTS FOR CALCULATING U.S.
     TRUSTEE QUARTERLY FEES




                                                                                                                                                             FORM MOR-1 (RE)
                                                                                                                                                                      2/2008
                                                                                                                                                                PAGE 2 OF 10
          Case 1-17-45570-nhl                   Doc 147           Filed 02/20/19             Entered 02/20/19 13:55:51




In re Voras Enterprise Inc.                                                       Case No. 17-45570
      Debtor                                                             Reporting Period:         January-19

                                          BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted
     for this page.
     (Bank account numbers may be redacted to last four numbers.)

                                                   Operating                      Tax                        Other
                                           #                             #                        #
     BALANCE PER BOOKS                                   91,127.83

     BANK BALANCE                                      182,458.26
     (+) DEPOSITS IN TRANSIT
     (ATTACH LIST)
     (-) OUTSTANDING                                          3,650.00
     CHECKS (ATTACH LIST) :
     OTHER (ATTACH
     EXPLANATION)

     ADJUSTED BANK                                     178,808.26
     BALANCE *
     *"Adjusted Bank Balance" must equal "Balance per Books"

     DEPOSITS IN TRANSIT                               Date                       Date                      Amount




     CHECKS OUTSTANDING                               Ck. #                       Ck. #                     Amount




     Falcon Power Installers                           173                        173              $              3,650.00




     OTHER




                                                                                                                             FORM MOR-1 (CONT)
                                                                                                                                         2/2008
                                                                                                                                  PAGE 3 OF 10
                                   Case 1-17-45570-nhl                                  Doc 147                   Filed 02/20/19           Entered 02/20/19 13:55:51



In re Voras Enterprise Inc.                                                                           Case No. 17-45570
      Debtor                                                                                 Reporting Period:       January-19


                                           STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.


     INCOME                                                                                         MONTH             CUMULATIVE -FILING
                                                                                                                           TO DATE
     Rental Income                                                                          $          32,151.26
     Additional Rental Income
     Common Area Maintenance Reimbursement
     Total Income (attach MOR-5 (RE) Rent Roll)                                             $          32,151.26
     OPERATING EXPENSES
     Advertising
     Auto and Truck Expense
     Cleaning and Maintenance                                                               $          12,450.00
     Commissions
     Officer/Insider Compensation*
     Insurance                                                                              $            1,753.47
     Management Fees/Bonuses
     Office Expense                                                                         $                     -
     Other Interest
     Repairs                                                                                $                     -
     Supplies                                                                               $                     -
     Taxes - Real Estate
     Travel and Entertainment
     Utilities                                                                              $             514.10
     Fire Monitoring Company                                                                $                 -
     Total Operating Expenses Before Depreciation                                           $          14,717.57
     Depreciation/Depletion/Amortization
     Net Profit (Loss) Before Other Income & Expenses                                       $          17,433.69
     OTHER INCOME AND EXPENSES
     Other Income (attach schedule)                                                         $                 -
     Interest Expense                                                                       $                 -
     Other Expense (attach schedule)                                                        $                 -
     Net Profit (Loss) Before Reorganization Items                                          $          17,433.69
     REORGANIZATION ITEMS
     Professional Fees                                                                      $                     -
     U. S. Trustee Quarterly Fees                                                           $                     -
     Interest Earned on Accumulated Cash from Chapter 11 (see                               $                     -
     continuation sheet)
     Gain (Loss) from Sale of Property
     Other Reorganization Expenses (attach schedule)
     Total Reorganization Expenses                                                          $                     -
     Income Taxes
     Net Profit (Loss)                                                                      $          17,433.69
     *"Insider" is defined in 11 U.S.C. Section 101(31).


     BREAKDOWN OF “OTHER” CATEGORY

     OTHER OPERATIONAL EXPENSES




     Total                                                                                  $                     -
     OTHER INCOME




     OTHER EXPENSES




     OTHER REORGANIZATION EXPENSES




     Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
     Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
     bankruptcy proceeding, should be reported as a reorganization item.



                                                                                                                                                                       FORM MOR-2 (RE)
                                                                                                                                                                                2/2008
                                                                                                                                                                          PAGE 4 OF 10
                                 Case 1-17-45570-nhl                                                       Doc 147                           Filed 02/20/19              Entered 02/20/19 13:55:51



In re Voras Enterprise Inc.                                                                     Case No.                            17-45570
      Debtor                                                                           Reporting Period:                           January-19
                                                                                                                 "
                                                                               BALANCE SHEET
     The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                       ASSETS                                     BOOK VALUE AT END OF               BOOK VALUE AT END OF              BOOK VALUE ON
                                                                                   CURRENT REPORTING                   PRIOR REPORTING                PETITION DATE OR
                                                                                         MONTH                              MONTH                       SCHEDULED
     CURRENT ASSETS
     Unrestricted Cash and Equivalents                                            $              178,808.26          $             66,312.79
     Restricted Cash and Cash Equivalents (see continuation
     sheet)
     Accounts Receivable (Net)
     Notes Receivable
     Prepaid Expenses
     Professional Retainers
     Other Current Assets (attach schedule)
     TOTAL CURRENT ASSETS                                                         $              178,808.26          $             66,312.79
     PROPERTY & EQUIPMENT
     Real Property and Improvements                                               $           6,922,000.00           $         6,922,000.00
     Machinery and Equipment
     Furniture, Fixtures and Office Equipment
     Leasehold Improvements
     Vehicles
     Less: Accumulated Depreciation
     TOTAL PROPERTY & EQUIPMENT                                                   $           6,922,000.00           $         6,922,000.00
     OTHER ASSETS
     Amounts due from Insiders*
     Other Assets (attach schedule)
     TOTAL OTHER ASSETS
     TOTAL ASSETS

                      LIABILITIES AND OWNER EQUITY                               BOOK VALUE AT END BOOK VALUE AT END                                   BOOK VALUE ON
                                                                                                                                                        PETITION DATE
                                                                                    OF CURRENT         OF PRIOR
                                                                                 REPORTING MONTH REPORTING MONTH

     LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
     Accounts Payable                                  $                                          16,639.70          $             19,090.56
     Taxes Payable (refer to FORM MOR-4)
     Notes Payable
     Rent / Leases - Building/Equipment
     Secured Debt / Adequate Protection Payments
     Professional Fees                                 $                                                   -         $              7,998.10
     Amounts Due to Insiders*
     Other Post-petition Liabilities (attach schedule)
     TOTAL POST-PETITION LIABILITIES                   $                                          16,639.70          $             27,088.66
     LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
     Secured Debt                                      $                                      7,476,537.00           $         7,476,537.00
     Priority Debt                                     $                                               -
     Unsecured Debt                                    $                                      1,130,832.51           $         1,130,832.51
     TOTAL PRE-PETITION LIABILITIES                    $                                      8,607,369.51           $         8,607,369.51
     TOTAL LIABILITIES                                 $                                      8,624,009.21           $         8,634,458.17
     OWNERS' EQUITY
     Owner's Equity Account
     Retained Earnings - Pre-Petition
     Retained Earnings - Post-petition
     Adjustments to Owner Equity (attach schedule)
     Post-petition Contributions (attach schedule)
     NET OWNERS’ EQUITY
     TOTAL LIABILITIES AND OWNERS' EQUITY
     *"Insider" is defined in 11 U.S.C. Section 101(31).


     BALANCE SHEET - continuation section
                                       ASSETS                                      BOOK VALUE AT END                 BOOK VALUE AT END                 BOOK VALUE ON
                                                                                      OF CURRENT                     OF PRIOR REPORTING                PETITION DATE
                                                                                   REPORTING MONTH                         MONTH
     Other Current Assets




     Other Assets




                     LIABILITIES AND OWNER EQUITY                                  BOOK VALUE AT END                                                   BOOK VALUE ON
                                                                                      OF CURRENT                                                       PETITION DATE
                                                                                   REPORTING MONTH
     Other Post-petition Liabilities




     Adjustments to Owner’s Equity




     Post-Petition Contributions




     Restricted Cash: Cash that is restricted for a specific use and not available to fund operations
     Typically, restricted cash is segregated into a separate account, such as an escrow accoun


                                                                                                                                                                                                     FORM MOR-3 (RE)
                                                                                                                                                                                                              2/2008
                                                                                                                                                                                                        PAGE 5 OF 10
                                        Case 1-17-45570-nhl                 Doc 147     Filed 02/20/19       Entered 02/20/19 13:55:51



In re Voras Enterprise Inc.                                                                             Case No. 17-45570
      Debtor                                                                                   Reporting Period:    January-19


                                               SUMMARY OF UNPAID POST-PETITION DEBTS


                                                                                           Number of Days Past Due
                                                             Current             0-30      31-60          61-90      Over 91         Total
     Mortgage
     Rent
     Secured Debt/Adequate Protection
     Payments
     Professional Fees                                 $     730,387.73                                                          $   730,387.73
     Real Estate Taxes
     Other Post-Petition debt (list creditor)




     Total Post-petition Debts                                                                                                   $   730,387.73

     Explain how and when the Debtor intends to pay any past due post-petition debts.




                                                                                                                                                  FORM MOR-4 (RE)
                                                                                                                                                           2/2008
                                                                                                                                                     PAGE 6 OF 10
                                                     Case 1-17-45570-nhl                           Doc 147              Filed 02/20/19              Entered 02/20/19 13:55:51




In re Voras Enterprise Inc.                                                                                                                                                       Case No. 17-45570
      Debtor                                                                                                                                                             Reporting Period:     January-19

                                                                                                                         RENT ROLL

     A rent roll must be included for each property. The debtor's rent roll may be substituted for this page. Attach additional sheets as needed.

     Property:                                               601-619 Throop Avenue
     Square Footage:                                                                     33,405

                                                                                                   Warehouse      Total Sq.                              Lease                                                              Common Area
                          Tenant                                    Unit #          Office Area      Area            Ft.    % of Bldg.     Lease Type    Term     Lease Start   Lease End    Monthly Rent     Annual Rent      Maint.
     Bedford Stuyvesant Family Health Center                 1st Floor Unit A            2,000        0              2,000   5.99%         Commercial   5 Year    10/1/2014     10/31/2019   $  5,400.00     $ 61,540.00    $  15,287.48
     Metro Urgent Medical Care of Brooklyn PLLC              1st Floor Unit B            4,500        0              4,500 13.47%          Commercial   10 Year   11/21/2014    11/21/2024   $ 11,896.67     $ 139,500.00   $  34,368.40
     Vacant                                                  2nd Floor                   6,616        0              6,616 19.87%          Commercial      0                                 $        -      $         -    $         -
     Brooklyn Legal Services Corp A                          3rd Floor                   6,127        0              6,127 18.36%          Commercial   2 Year     7/1/2016     6/30/2018    $ 11,759.58     $ 141,130.00   $  46,833.16
     Vacant                                                  4th Floor                   4,705        0              4,705 15.88%          Commercial      0                                 $        -      $         -    $  40,527.08
     Vacant Unit A                                           5th Floor                   1,900        0              1,900   5.69%         Commercial      0                                 $        -      $         -    $  14,517.92
     Vacant Unit B                                           5th Floor                   2,805        0              2,805 10.19%          Commercial      0                                 $        -      $         -    $  26,009.16
     New Cingular Roof Antenna                               Roof                                     0                                    Commercial   5 Year                               $  3,095.01     $ 37,140.00




                                                                                                                                                                                  Totals     $   32,151.26   $ 379,310.00   $    177,543.20

     Notes:




                                                                                                                                                                                                                                FORM MOR-5 (RE)
                                                                                                                                                                                                                                         2/2008
                                                                                                                                                                                                                                   PAGE 7 OF 10
            Case 1-17-45570-nhl                          Doc 147              Filed 02/20/19                  Entered 02/20/19 13:55:51




In re Voras Enterprise Inc.                                                      Case No. 17-45570
      Debtor                                                            Reporting Period:       January-19


                                                PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                         INSIDERS

                     NAME                      TYPE OF PAYMENT              AMOUNT PAID           TOTAL PAID TO DATE




                                 TOTAL PAYMENTS TO INSIDERS




                                                                             PROFESSIONALS
                                                 DATE OF COURT
                                                    ORDER
                                                  AUTHORIZING                                                                                      TOTAL INCURRED &
                     NAME                          PAYMENT              AMOUNT APPROVED               AMOUNT PAID           TOTAL PAID TO DATE         UNPAID*




                         TOTAL PAYMENTS TO PROFESSIONALS
     * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED



              POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                       AND ADEQUATE PROTECTION PAYMENTS

                                                 SCHEDULED
                                              MONTHLY PAYMENT               AMOUNT PAID           TOTAL UNPAID POST-
             NAME OF CREDITOR                       DUE                    DURING MONTH               PETITION




                                                 TOTAL PAYMENTS




                                                                                                                                                         FORM MOR-6 (RE)
                                                                                                                                                                  2/2008
                                                                                                                                                            PAGE 8 OF 10
                                  Case 1-17-45570-nhl                                   Doc 147                   Filed 02/20/19                         Entered 02/20/19 13:55:51

In re Voras Enterprise Inc.                                                                                                                                                         Case No. 17-45570
      Debtor                                                                                                                                                               Reporting Period:     January-19

                                                                          CASH FLOW PROJECTION FOR THE PERIOD 01/01/18 THROUGH 01/31/18

     A cash flow projection must be included for each property. The debtor's cash flow projection may be substituted for this page. Attach additional sheets as needed.
     This projection needs to be completed at the beginning of the case, every year, or when there are significant changes (i.e. tenant change, rent change, etc.)

     Property:             601-619 Throop Avenue
     Square Footage:              33,405

                               October          November           December          January           February          March              April              May              June             July             August        September

     INCOME
     Rental Income         $          -     $    32,200.26     $    32,200.26    $    32,200.26    $    32,200.26    $   32,200.26     $    32,200.26    $    32,200.26    $     32,200.26   $   32,200.26    $   32,200.26    $    32,200.26
     Additional Rental
     Income
     Common Area
     Maintenance
     Reimbursement                                                                                                                     $    24,122.26                                        $   24,122.26
     Total Income          $          -     $    32,200.26     $    32,200.26    $    32,200.26    $    32,200.26    $   32,200.26     $    56,322.52    $    32,200.26    $     32,200.26   $   56,322.52    $   32,200.26    $    32,200.26
     OPERATING
     EXPENSES
     Advertising
     Auto and Truck
     Expense
     Cleaning and
     Maintenance           $     4,961.50   $     4,961.50     $     4,961.50    $     4,961.50    $     4,961.50    $     4,961.50    $     4,961.50    $      4,961.50   $      4,961.50   $    4,961.50    $    4,961.50    $        4,961.50
     Commissions
     Officer/Insider
     Compensation*
     Insurance                              $     3,677.33     $     3,677.33    $     3,677.33    $     3,677.33    $     3,677.33    $     3,677.33    $      3,677.33   $      3,677.33   $    3,677.33    $    3,677.33    $        3,677.33
     Management
     Fees/Bonuses
     Office Expense        $     1,639.00   $     1,639.00     $     1,639.00    $     1,639.00    $     1,639.00    $     1,639.00    $     1,639.00    $      1,639.00   $      1,639.00   $    1,639.00    $    1,639.00    $        1,639.00
     Other Interest
     Repairs               $     5,350.00   $     5,350.00     $     5,350.00    $     5,350.00    $     5,350.00    $     5,350.00    $     5,350.00    $      5,350.00   $      5,350.00   $    5,350.00    $    5,350.00    $        5,350.00
     Supplies              $       440.36   $       440.36     $          -      $       440.36    $       440.36    $       440.36    $       440.36    $        440.36   $        440.36   $      440.36    $      440.36    $          440.36
     Taxes - Real Estate                                       $          -                                                            $    41,622.00                                        $   41,622.00
     Travel and
     Entertainment
     Utilities             $     7,004.36   $     7,004.36     $     7,004.36    $     7,004.36    $     7,004.36    $     7,004.36    $     7,004.36    $      7,004.36   $      7,004.36   $    7,004.36    $    7,004.36    $        7,004.36
     Other Expenses
     Total Expenses        $    19,395.22   $    23,072.55     $    22,632.19    $    23,072.55    $    23,072.55    $   23,072.55     $    64,694.55    $    23,072.55    $     23,072.55   $   64,694.55    $   23,072.55    $    23,072.55

     Debt Service
     Professional Fees
     U.S. Trustee Fees                                                           $       975.00                                        $       975.00                                        $     975.00
     Court Costs

     Net Income            $   (19,395.22) $      9,127.71     $     9,568.07    $     8,152.71    $     9,127.71    $     9,127.71    $    (9,347.03) $        9,127.71   $      9,127.71   $   (9,347.03) $      9,127.71    $        9,127.71

     Tenant
     Improvements
     Vacancy Allowance
     Net Cash Flow         $   (19,395.22) $      9,127.71     $     9,568.07    $     8,152.71    $     9,127.71    $     9,127.71    $    (9,347.03) $        9,127.71   $      9,127.71   $   (9,347.03) $      9,127.71    $        9,127.71




                                                                                                                                                                                                                      FORM MOR-7 (RE)
                                                                                                                                                                                                                               2/2008
                                                                                                                                                                                                                         PAGE 9 OF 10
           Case 1-17-45570-nhl             Doc 147       Filed 02/20/19         Entered 02/20/19 13:55:51




In re Voras Enterprise Inc.                                                              Case No. 17-45570
      Debtor                                                                    Reporting Period:        January-19



                                           DEBTOR QUESTIONNAIRE
       Must be completed each month. If the answer to any of the                      Yes                No
       questions is “Yes”, provide a detailed explanation of each item.
       Attach additional sheets if necessary.
       Have any assets been sold or transferred outside the normal course of                             X
   1   business this reporting period?
       Have any funds been disbursed from any account other than a debtor                                X
   2   in possession account this reporting period?
       Is the Debtor delinquent in the timely filing of any post-petition tax                            X
   3   returns?
       Are workers compensation, general liability or other necessary                                    X
   4   insurance coverages expired or cancelled, or has the debtor received
       notice of expiration or cancellation of such policies?
                                                                                                         X
   5 Is the Debtor delinquent in paying any insurance premium payment?
     Have any payments been made on pre-petition liabilities this reporting                              X
   6 period?
     Are any post petition receivables (accounts, notes or loans) due from                               X
   7 related parties?
   8 Are any post petition State or Federal income taxes past due?                                       X
   9 Are any post petition real estate taxes past due?                                                   X
  10 Are any other post petition taxes past due?                                                         X
                                                                                                         X
  11 Have any pre-petition taxes been paid during this reporting period?
  12 Are any amounts owed to post petition creditors delinquent?                                         X
     Have any post petition loans been been received by the Debtor from                                  X
  13 any party?
  14 Is the Debtor delinquent in paying any U.S. Trustee fees?                                           X
     Is the Debtor delinquent with any court ordered payments to attorneys                               X
  15 or other professionals?
     Have the owners or shareholders received any compensation outside of                                X
  16 the normal course of business?




                                                                                                              FORM MOR-8 (RE)
                                                                                                                       2/2008
                                                                                                                PAGE 10 OF 10
    Case 1-17-45570-nhl     Doc 147    Filed 02/20/19   Entered 02/20/19 13:55:51




   ATTACHMENT TO SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

      Date          Transaction          Payee           Amount        Date Cleared
                     Number
   01/07/2019     93395401              Optimum           $257.05       01/07/2019
   01/07/2019     Check No. 169       Falcon Power       $3,150.00      01/07/2019
                                        Installer
   01/07/2019     Check No. 170       Falcon Power       $1,000.00      01/07/2019
                                        Installer
   01/08.2019     Check No. 171       NYC Marshal        $4,000.00      01/11/2019
   01/10/2019     Check No. 172        Bank Direct       $1,753.47      01/16/2019
   01/16/2019     93395401              Optimum           $257.05       01/16/2019
   01/18/2019     Check No. 174       Falcon Power       $3,650.00      01/18/2019
                                        Installer
   10/12/2019     Check No. 152       Keith Charles       $650.00       01/25/2019

    TOTAL                                               $14,717.57


NOTE: There is no image of check number 169
Case 1-17-45570-nhl   Doc 147   Filed 02/20/19   Entered 02/20/19 13:55:51
                   Case 1-17-45570-nhl                     Doc 147     Filed 02/20/19      Entered 02/20/19 13:55:51




       VORAS ENTERPRISE INC.                                                       Speak to a dedicated business solutions expert
                                                                                   at 1-888-755-2172 — a one-stop number for
       DEBTOR-IN-POSSESSION CASE NO. 17-45570                                      both your business and personal needs.
       132 RALPH AVE
       BROOKLYN NY 11233




ACCOUNT SUMMARY                             FOR PERIOD JANUARY 01, 2019 - JANUARY 31, 2019



Previous Balance 12/31/18                                 $91,777.83         Number of Days in Cycle                                 31
2 Deposits/Credits                                      $105,398.00          Minimum Balance This Cycle                      $87,370.78
8 Checks/Debits                                         ($14,717.57)         Average Collected Balance                      $155,526.01
Service Charges                                                $0.00
Ending Balance 01/31/19                                 $182,458.26

ACCOUNT DETAIL                      FOR PERIOD JANUARY 01, 2019            - JANUARY 31, 2019


Date             Description                                            Deposits/Credits    Withdrawals/Debits         Resulting Balance
01/07      ACH Withdrawal OPTIMUM 7836                                                                    $257.05              $91,520.78
           CABLE PMNT 010719 V TERPRISE INC
           93395401
01/07      Check     169                                                                                $3,150.00              $88,370.78
01/07      Check     170                                                                                $1,000.00              $87,370.78
01/09      Customer Deposit                                                  $93,284.25                                       $180,655.03
01/11      Check     171                                                                                $4,000.00             $176,655.03
01/14      Customer Deposit                                                  $12,113.75                                       $188,768.78
01/16      ACH Withdrawal OPTIMUM 7836                                                                    $257.05             $188,511.73
           CABLE PMNT 011619 V TERPRISE INC
           93395401
01/16      Check     172                                                                                $1,753.47             $186,758.26
01/18      Check     174                                                                                $3,650.00             $183,108.26
01/25      Check     152                                                                                  $650.00             $182,458.26
Total                                                                       $105,398.00               $14,717.57




                                                           Thank you for banking with us.                                    PAGE 1 OF 4

Products and services are offered by Capital One, N.A., Member FDIC.
©2019 Capital One. All rights reserved.
                   Case 1-17-45570-nhl                     Doc 147     Filed 02/20/19     Entered 02/20/19 13:55:51




 VORAS ENTERPRISE INC.
 DEBTOR-IN-POSSESSION CASE NO. 17-45570

 ACCOUNT DETAIL                      FOR PERIOD JANUARY 01, 2019               - JANUARY 31, 2019
 .....



             * designates gap in check sequence
 Check No.         Date                    Amount         Check No.    Date           Amount     Check No.   Date         Amount
 152               01/25                  $650.00         170          01/07         $1,000.00   172         01/16      $1,753.47
 169*              01/07                $3,150.00         171          01/11         $4,000.00   174*        01/18      $3,650.00




                                                                                                                      PAGE 3 OF 4

Products and services are offered by Capital One, N.A., Member FDIC.
©2019 Capital One. All rights reserved.
Case 1-17-45570-nhl   Doc 147   Filed 02/20/19   Entered 02/20/19 13:55:51
                   Case 1-17-45570-nhl                     Doc 147      Filed 02/20/19      Entered 02/20/19 13:55:51




        VORAS ENTERPRISE INC.
        UTILITY DEBTOR-IN-POSSESSION                                                Speak to a dedicated business solutions expert
                                                                                    at 1-888-755-2172 — a one-stop number for
        CASE NO. 17-45570                                                           both your business and personal needs.
        132 RALPH AVE
        BROOKLYN NY 11233




ACCOUNT SUMMARY                             FOR PERIOD JANUARY 01, 2019 - JANUARY 31, 2019



Previous Balance 12/31/18                                   $1,000.00         Number of Days in Cycle                                 31
0 Deposits/Credits                                              $0.00         Minimum Balance This Cycle                       $1,000.00
0 Checks/Debits                                                 $0.00         Average Collected Balance                        $1,000.00
Service Charges                                                 $0.00
Ending Balance 01/31/19                                     $1,000.00

ACCOUNT DETAIL                      FOR PERIOD JANUARY 01, 2019             - JANUARY 31, 2019


Date             Description                                             Deposits/Credits    Withdrawals/Debits         Resulting Balance
01/01                                                                                                                                $1,000.00


             No Account Activity this Statement Period

01/31                                                                                                                                $1,000.00

Total                                                                               $0.00                     $0.00
No Items Processed
.....




                                                           Thank you for banking with us.                                     PAGE 1 OF 2

Products and services are offered by Capital One, N.A., Member FDIC.
©2019 Capital One. All rights reserved.
